Oo OY DT FB WW PN &

Se Mw we NH Ww BD WN Re esa ae ae ices
oN D YM FF wYW NY FH DO wm DDH B WwW Hw HK SO

FILED

MAY 16 2019

 

OURT
LIFORNIA
£9!

TRICTC
ERK. US. DIS F
SOUTHERN STRICT OF CA

Tv

im

BY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

NORMAN BLANCO, Case No.: 18cv2005-JLS(KSC)
Petiti 5
_— REPORT AND RECOMMENDA-
v. TION RE PETITION FOR WRIT OF
DEBBIE ASUNCION, Warden, HABEAS CORPUS
Respondent.

 

 

 

Petitioner Norman Blanco, a state prisoner proceeding pro se, filed a Petition for
Writ of Habeas Corpus under Title 28, United States Code, Section 2254, challenging the
application and implementation of California’s Proposition 57 to a sentence imposed in
San Diego County Superior Court Case No. SCS187703. [Doc. No. 1.] Before the Court
are respondent’s Motion to Dismiss the Petition for Writ of Habeas Corpus [Doc. No. 6]
and petitioner’s Response thereto [Doc. No. 7]. For the reasons outlined below, IT IS
RECOMMENDED that the District Court GRANT respondent’s Motion to Dismiss the

Petition.

Background
The record indicates that petitioner was sentenced by the San Diego Superior Court

to a determinate term of twenty years, four months, in state prison for assault with a

firearm; negligent discharge of a firearm; unlawful taking of a vehicle; evading a police

1
18cv2005-JLS(KSC)

 
oO ON DH OH BR WY PO

NN NY NY NY NY NY NY NY B&B Be me ee oe ie De
oN DH FWY KF§ DO we I DN BB WH KFS

 

 

officer/reckless driving; assault with a deadly weapon (a firearm) on a peace officer;
felon in possession of a firearm and ammunition. [Doc. No. 1, at p. 1; Doc. No. 6-1, at
pp. 2, 8-11.] According to respondent, using a firearm while committing a felony offense
is considered a “violent crime” under California law. Cal. Penal Code §§ 667.5(c)(8);
12022.5(a). [Doc. No. 6-1, at p. 2.] An attachment to the Petition indicates that
petitioner filed a state habeas petition in the California Supreme Court, and the Petition
was denied. [Doc. No. |, at p. 7.]

Discussion
A Motion to Dismiss Standards.

A motion to dismiss under Federal Rule 12(b)(6) may be based on either a “lack of
a cognizable legal theory” or “the absence of sufficient facts alleged under a cognizable
legal theory.” Johnson v. Riverside Healthcare System, 534 F.3d 1116, 1122 (9" Cir.
2008).

HH. Denial of Parole Consideration Under California’s Proposition 57.

In his first claim for relief, petitioner contends that his Federal Constitutional rights
were violated, because he was denied his “entitlement to parole considerations” under
Proposition 57. [Doc. No. 1, at p. 6.] Respondent argues that petitioner has failed to
allege a cognizable claim for relief under the Federal Constitution. [Doc. No. 6-1, at pp.
3-5.]

“Proposition 57, . . . added a provision to California’s Constitution that reads: ‘Any
person convicted of a nonviolent felony offense and sentenced to state prison shall be
eligible for parole consideration after completing the full term for his or her primary
offense.’ (Cal. Const., art. I, § 32, subd. (a)(1) (hereafter section 32(a)(1) ).) The newly
added constitutional provision defines ‘the full term for the primary offense’ as ‘the
longest term of imprisonment imposed by the court for any offense, excluding the
imposition of an enhancement, consecutive sentence, or alternative sentence.’

(§ 32(a)(1)(A).)” In re Edwards, 26 Cal. App. Sth 1181, 1184 (Cal. Ct. App. 2018).
///

18cv2005-JLS(KSC)

 
—

Co wmO HY DH NH HR WY tO

MY NM NY NY NH NY NY PD RO Be Rm ee ee me ee ee Ue Uy
ao tN DMN Fw HY KF SG OM HI DWN BP WP KF SO

 

 

A Federal Court “shall entertain an application for a writ of habeas corpus in
behalf of a person in custody pursuant to the judgment of a State court only on the ground
that he is in custody in violation of the Constitution or laws or treaties of the United
States.” 28 U.S.C.A. § 2254(a). “[I]f a state prisoner’s claim does not lie at ‘the core of
habeas corpus’ . . . it may not be brought in habeas corpus but must be brought, ‘if at all,’
under § 1983.” Nettles v. Grounds, 830 F.3d 922, 934 (9" Cir. 2016). A petitioner’s
claim does not fall within “the core of habeas corpus” if success on the merits “would not
necessarily lead to his immediate or earlier release from confinement.” Nettles, 830 F.3d
at 935, citing Skinner v. Switzer, 562 U.S. 521, 535 n.13 (201 1) (“when a prisoner’s claim
would not ‘necessarily spell speedier release,’ that claim does not lie at ‘the core of
habeas corpus,’ and may be brought, if at all, under § 1983”).

The petitioner in Nettles, who was serving a life sentence in state prison, filed a
habeas petition in Federal Court challenging a disciplinary violation on Federal
constitutional grounds. Nettles, 830 F.3d at 924. He argued that his eligibility for parole
would be affected if the disciplinary violation was not expunged from his record. J/d. at
924-925. The Ninth Circuit upheld the dismissal of the petitioner’s claim, reasoning that
success on the merits of his claim “would not necessarily lead to immediate or speedier
release because the expungement of the challenged disciplinary violation would not
necessarily lead to a grant of parole.” Jd. at 934. As the Ninth Circuit in Nettles
explained, California law requires the parole board to consider “all relevant, reliable
information” to determine suitability for parole. The subject disciplinary violation was
only one factor, and the parole board could deny parole “on the basis of any of the
grounds presently available to it.” /d. at 935.

Here, respondent contends that the new parole provision in Proposition 57 does not
apply in petitioner’s case, because he is currently incarcerated for a violent felony. [Doc.
No. 6-1, at pp. 2, 4.] In his Opposition to respondent’s Motion, petitioner interprets
California law differently and argues that the benefits of Proposition 57 do apply in his

case, because he is not serving time for a violent felony. [Doc. No. 7, at pp. 6-12.]

3
18cv2005-JLS(KSC)

 
Oo ONY DH WT BR WY YN Be

NY MY VY NY NY VY HY PN PO Re me me me ie em ese ve oe
ont DM FW Nn KF SD OC mH HN DWH BR HW PB KH CO

 

 

Respondent also contends that petitioner has not stated a cognizable claim for
habeas relief even if Proposition 57 does apply in his case, because success on his claim
“would not necessarily lead to immediate or speedier release.” [Doc. No. 6-1, at p. 4,
citing Nettles, 820 F.2d at 934-935] Respondent is correct. Proposition 57 only provides
for parole review once a prisoner serves “the full term for his or her primary offense.”
(Cal. Const., art. I, § 32, subd. (a)(1).) Thus, even if petitioner could establish that this
provision of Proposition 57 should apply in his case, he would only be eligible for parole
consideration at an earlier time than might otherwise occur. In other words,

Proposition 57 does not necessarily make petitioner eligible for an earlier release from
prison. As in Nettles, 830 F.3d at 934, the parole board would still need to consider “all
relevant, reliable information” to determine “suitability for parole.” Jd. at 935. The
parole board could then deny parole “on the basis of any of the grounds presently
available to it.” Jd. Therefore, petitioner’s claim falls “outside the core of habeas
corpus.” /d. at 934. Under these circumstances, IT IS RECOMMENDED that the
District Court DISMISS petitioner’s claim that his Constitutional rights have been
violated, because he was denied his “entitlement to parole consideration” under
Proposition 57. [Doc. No. 1, at p. 6.]

HI. Denial of Retroactive Good Time Credits Under California’s Proposition 57.

Petitioners’ second claim for relief is difficult to decipher, but it appears he
contends that (1) his right to earn good conduct credits under Proposition 57 is being
withheld from him in violation of Due Process; and (2) Due Process requires that good
conduct credits under Proposition 57 be “applied retroactively.” [Doc. No. 1, at p. 8.]

“Section 32, as enacted by Proposition 57, authorizes the California Department of
Corrections and Rehabilitation (CDCR) to adopt regulations in furtherance of its
resentencing provisions.” People v. Dynes, 20 Cal. App. 5th 523, 528 (Ct. App. 2018).
In this regard, Section 32 states as follows: “The Department of Corrections and
Rehabilitation shall have authority to award credits earned for good behavior and

approved rehabilitative or educational achievements.” Cal. Const. art. I, § 32.

4
18cv2005-JLS(KSC)

 
Co Oo ND A BP WD PO

oN DMN FW HYP KF DO wm IN DH Bw BB KS

 

 

“Upon the passage of Proposition 57 in the November 2016 elections, the
California Department of Corrections and Rehabilitation (CDCR) issued new regulations
governing the ability of inmates to earn custody credit to advance their parole [or release]
dates.” People v. Contreras, 4 Cal. Sth 349, 374 (Cal. 2018). Current regulations state in
part as follows: “Good Conduct Credit shall advance an inmate’s release date if
sentenced to a determinate term... .” Cal. Code Regs. tit. 15, §§ 3043; 3043.2. “Inmates
who comply with the regulations and rules of the department and perform the duties
assigned to them shall be eligible to earn Good Conduct Credit as set forth in section
3043.2 of this article. ... Inmates who do not comply with the regulations and rules of
the department or who do not perform the duties assigned to them shall be subject to
credit forfeiture as provided in this article.” Cal. Code Regs. tit. 15, § 3043. “No credit
shall be awarded for incomplete, partial, or unsatisfactory participation in the credit
earning programs or activities. .. .” Cal. Code Regs. tit. 15, § 3043.

Based on these regulations, petitioner’s good conduct claim is comparable to his
parole consideration claim. Even if petitioner could establish that he is entitled to accrue
good conduct credits because of the passage of Proposition 57 and that those credits
should be applied retroactively, it “would not necessarily lead to his immediate or earlier
release from confinement.” Nettles, 830 F.3d at 935. As with parole consideration, good
conduct credits are not guaranteed and are only awarded for satisfactory conduct and
participation. Cal. Code Regs. tit. 15, § 3043. Thus, even if petitioner could establish he
is entitled to credits because of the passage of Proposition 57, he would not necessarily be
entitled to earlier release from prison. CDCR would still need to determine whether
those credits should be awarded to petitioner based on his conduct and participation, and
credit could be denied if petitioner’s conduct or participation did not satisfy applicable
standards. Therefore, petitioner’s claim falls “outside the core of habeas corpus.”
Nettles, at 934. Under these circumstances, IT IS RECOMMENDED that the District
Court DISMISS petitioner’s claim that his rights to Due Process have been violated,

18cv2005-JLS(KSC)

 
—

CoO ND DK OH HR WH BP

MY NY NHN NY NH NY PY NR Rm Rm me ee ei ei ess
Sar D nH fF WwW HF CG ODO Ww I DWH Bw HK OO

 

 

because retroactive accrual of good conduct credits under Proposition 57 is being
withheld from him. [Doc. No. 1, at p. 8.]
IV. State Law Error.

Respondent also argues that petitioner’s parole consideration and good conduct
claims do not include a cognizable claim for relief under the Federal Constitution,
because they only allege a potential violation of state law that does not involve a Federal
question. [Doc. No. 6-1, at p. 5.] Respondent is correct.

“A mere error of state law is not a denial of due process.” Swarthout v. Cooke, 562
U.S. 216, 222 (2011) (internal quotations omitted). Here, the gravamen of both claims in
the Petition is that California regulations implementing the benefits of Proposition 57
have been misapplied in petitioner’s case in violation of the Due Process Clause.
However, as the Supreme Court held in Swarthout v. Cooke, 562 U.S. 216, it is not this
Court’s role to determine whether California’s laws or regulations were correctly applied
in petitioner’s case. Jd. at 222. For this additional reason, IT IS RECOMMENDED that
the District Court DISMISS the Petition to the extent it seeks a determination based on
California law and regulations that petitioner was erroneously denied the benefits of
parole consideration and good conduct credits under Proposition 57. [Doc. No. 1, at
pp. 7-8.]

Conclusion

Based on the foregoing, IT Is RECOMMENDED that the District Court GRANT
respondent’s Motion to Dismiss [Doc. No. 6] “for failure to state a claim upon which
relief can be granted.” Fed.R.Civ.P. 12(b)(6).

This Report and Recommendation is submitted to the assigned United States
District Judge pursuant to Title 28, United States Code, Section 63 6(b), and Civil Local
Rules 72.1(d) and HC.2 of the United States District Court for the Southern District of
California.

///
///

18cv2005-JLS(KSC)

 
0 ONY DA MH BRB WH HH Y/Y

wm NM bj Ww LY WB PP BD Bw we Oe ee ee oe lL
oN DMN FW DY KF DO we ID DWH BP WwW PB KF OO

 

 

IT IS HEREBY ORDERED that no later than June 7, 2019 any party to this
action may file and serve written objections to this Report and Recommendation. The
document should be captioned “Objection to Report and Recommendation.”

IT IS FURTHER ORDERED that any reply to objections shall be filed and served
no later than June 21, 2019. The parties are advised that failure to file objections with
the specified time may waive the right to raise those objections on appear of this Court
order. Martinez v. Yist,951 F.2d 1153, 1156 (9th Cir. 1991),

IT IS SO ORDERED. aw
Dated: May / (7 2019 |

  

 

NA
Hon. Kafen S. Crawford
United States Magistrate Judge

18cv2005-JLS(KSC)

 
